Pee Curiam.
1. The court below did not err in construing the will to confer upon J. W. Woodall the power and authority to execute the deed containing the power of sale to the bank; but inasmuch as that was at an interlocutory hearing, this court does not now undertake to otherwise construe the will,' and leaves the proper construction thereof for determination upon final trial of the ease.
*842No. 5420.
February 25, 1927.
Rehearing denied March 5, 1927.
Reagan & Reagan and Cleveland é Goodrich, for plaintiff.
JS. 0. Dobbs and Beck & Beck, for defendants.
2. The court did not err in granting the interlocutory injunction.

Judgment affirmed.


All the Justices concur, except Mill, J., absent because of illness.